 In the MatterofPEOPLES LIFE INSURANCE COMPANY OFWASHINGTON,D.C.andAMERICAN FEDERATION OF INSURANCE SUPERVISORS' UNIONNo. 23891, A. F. L.Case No. 5-C-2,229.-Decided October 14, .19 7Mr. Sidney Grossman,for the Board.Mr. Joseph F. Castiello,of Washington, D. C., for the respondent.Mr. George L. Russ,of Washington, D. C., for the Union.DECISIONANDORDEROn January 7, 1947, Trial Examiner Peter F. Ward issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had unlawfully refused to bargain with the Union as thecollective bargaining representative of a unit of its supervisory em-ployees previously found appropriate by the Board,l and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Since the issuance of the Intermediate Report herein, the NationalLabor Relations Act has been amended so as to exclude "any indi-vidual employed as a supervisor" from the definition of "employee"contained in the Act 2Supervisory employees are therefore now out-side the coverage of the Act.We are therefore of the opinion, withoutconsidering the merits of the case, that it would not effectuate thepolicies of the Act, as amended, to require the respondent to take anyremedial action in this case, which involves nothing except a refusalto bargain.3Accordingly, we shall dismiss the complaint.ORDERIT IS HEREBY ORDERED that the complaint against the respondent,Peoples Life Insurance Company of Washington, D. C., Washington,D. C., be, and it hereby is, dismissed.IMatter of Peoples Life Insntonce Company of Waelnngton.DC, 68 N L. R B 863.The Unionwon the election and was certified by the Board on July 26, 1946.2Section 2 (3) and(11) of the Act,as amended.8Matter of Westcnghouso Electric Corporation75 N L R BA.YoungSp, m g&WireCorporation v. N L R. B,163 F. (2d) 905(C. A.-D C.) 1.75 N. L.R. B , No. 648 PEOPLES LIFE INSURANCE CO. OF WASHINGTON, D. C.49INTERMEDIATE REPORTMr. Sidney Grossnwn,for the Board.Mr. Joseph F. Castiello,ofWashington, D. C., for theRespondent.Mr. George L. Russ,of Washington, D. C., for the Union.STATEMENTOF THE CASEUpon a charge duly filed by American Federation of Insurance Supervisors'Union No. 23891, A. F L, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Fifth Region(Baltimore, Maryland), issued its complaint dated December 16, 1946, againstPeoples Life Insurance Company of Washington, D. C., herein called the Re-spondent, alleging that the Respondent had engaged in and was engaging in un-fair labor practices affecting commerce within the meaning of Section 8 (1)and (5) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, accompanied by notice ofhearing and copies of the charge were duly served upon the Respondent and theUnion.With respect to the unfair labor practices the complaint alleges in substancethat: (1) all staff superintendents and special ordinary superintendents em-ployed in all the Respondent's District offices located in the city of Washington,D. C., namely, District #1, and District #2, but excluding all general managers,agents, office clerks, and cashiers, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) of the Act;(2) since on or about October 18, 1946, and all various occasions thereafter,the Respondent has refused to recognize and to bargain collectively with theUnion as the exclusive bargaining representative of the Respondent's employeesin the unit designated by the Board as appropriate for the purposes of collec-tive bargaining, notwithstanding a majority of said employees in such appro-priate unit by secret ballot conducted on July 17, 1946, selected said Union astheir collective bargaining representative and said Union was so certified by theBoard as such representative on July 26, 1946; (3) since on or about July 26,1946, and continuously down to the date of the issuance of the complaint, theRespondent has dealt directly and individually with its employees in the unitdescribed above; and (4) by the acts described above, the Respondent inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Thereafter and on or about December 27, 1946, the Respondent filed its an-swer in which it admitted certain allegations of the complainant but denied thatit had commited any unfair labor practicesIn substance, the answer admittedthat the Union had been certified by the Board as the exclusive representativefor the purposes of collective bargaining of the employees in a unit found to beappropriate by the Board, and that it had refused to bargain collectively with theUnion for the following reasons:a.That the unit described in said Complaint is legally inappropriate sincethe staff superintendents and special ordinary superintendents are not em-ployees within the meaning of the National Labor Relations Act.b.The Supervisors' Charging Union is not independent of the Union rep-resenting the non-supervisory agent-employees.c.The Supervisors' Charging Union and the Union of the Respondent's non-supervisory agent-employees are both affiliated with the Industrial andOrdinary Insurance Agents Counsel, and are all for practical purposes oneand the same.By stipulation of the parties the record in theMatter of Peoples Life Insur-ance Company of Washington, D. C.,Case No. 5-R-2162, including the transcript 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the exhibits, the Board's Decision and Direction of Election and the Board'sCertification of Representation, was incorporated into and made part of therecord herein.Pursuant to notice a hearing was held in Washington, D. C , on January 3,1947, before Peter F. Ward, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board, the Respondent, and the Union were representedby counsel.Full opportunity to be heard, and to examine and cross-examinewitnesses, was afforded all parties.At the close of the evidence, counsel for theBoard made a motion, in which he was joined by counsel for the Respondent,to conform the pleadings to the proof on formal matters. The motion was granted.At the close of the hearing, counsel for the Respondent moved that the complaintbe dismissed; ruling thereon was reserved by the undersigned and it is herebydenied.All parties were given an opportunity to argue orally before the un-dersignedCounsel for the Board and the Respondent availed themselves ofthis opportunity.The parties were afforded an opportunity to file proposed find-ings of fact and conclusions of law and briefs with the undersigned whichwas waived by the parties.Upon the entire record in the case the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTPeoples Life Insurance Company of Washington, D. C., incorporated in theDistrict of Columbia, maintains its office in Washington, D C It is engagedin the business of insuring the lives of its policy holders. In the operations ofits business, the Respondent maintains 3t; district offices and 19 sub-offices inthe States of Maryland, West Virginia, Delaware, Ohio, and in the District ofColumbia.The Respondent employs approximately 180 persons in its homeoffice and approximately 1100 in its field offices.Of the 1100 in the field offices,approximately 99 employees are employed in District #1 and District #2 officesofWashington, D C, involved in these proceedings.Of these, 15 are engagedas staff superintendents and 2 as special ordinary superintendents.The Res-pondent's assets total approximately $35,000,000, which consist largely of cash,bonds, mortgages, and real estate and which assets are maintained by the Res-pondent in accordance with the various State laws to meet policy reserves. Res-pondent has approximately 1,105,000 policies in force with a total face valueof $330,000,000The Respondent admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Insurance Supervisors' Union No 23891, affiliated withthe American Federation of Labor, is a labor organization, admitting supervisoryemployees of the Respondent to membership'IIITHE UNFAIR LABOR PRACTICESA. The refusal to bargain1The appropriate unitOn June 21, 1916, after a hearing duly held, the Board issued a Decision andDirection of Election 2 wherein it found, contrary to the contentions of theIFindings in this section are basedupon astipulationof the parties entered into at theheaung herein2Matter of Peoples LifeInsurance Company of Washington,D.C., 68 N. L. R. B. 863. PEOPLES LIFE INSURANCE CO. OF WASHINGTON, D. C.51Company,' that all staff superintendents and special ordinary superintendents inall the Respondent's District offices located in the city of Washington, D. C.,namely, District #1 and District #2, but excluding all general managers, agents,office clerks, and cashiers, constituted a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.On the basisof the foregoing and the entire record herein, the undersigned finds that theabove-described unit constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2Representation by the Union of a majority in the appropriate unitOn July 17, 1946,pursuant to the Board's Decision and Direction of Election,dared June 21, 1946,an election was held among the employees in the above-found appropriate unit at which an overwhelming majority of said employeesby secret ballot selected the Union as their bargaining representative.By orderdatedJuly 26, 1946,the Board certified the Union as the exclusive bargainingrepresentative of the employees in said unit.The undersigned accordingly findsthat on andat alltimes after July 26, 1946,the Union was the duly designatedbargaining representativeof a majorityof the employees in the aforesaid bar-gaining unit, and,pursuant to Section 9 (a) of the Act,the Union was on July26, 19'!6, and at all times thereafter,has beenand nowis the exclusive representa-tive of all employees in the aforesaid unit for the purposes of collective bargainingwith respect to rates of pay, wages,hours of eniplo^ment,and other conditionsof employment.3.The refusal to bargainThe complaint alleges, the Respondent's answer admits, and the undersignedfinds, that on or about October 18, 1946, and at various times thereafter, the Unionrequested the Respondent to bargain collectively with respect to rates of pay,wages, hours of employment, or other conditions of employment, and that on orabout October 22, 1946, and at all times thereafter, down to and including thedate of the issuance of the Complaint, the Respondent refused and continues torefuse to bargain collectively with the Union.The undersigned accordingly findsthat Respondent on October 22, 1946, and at all tunes thereafter, has refusedto bargain collectively with the Union as the exclusive representative of itsemployees in an appropriate unit and has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.B. Interference, restraint, and coercionThe complaint alleged,inter alia,that the Respondent has, since on or aboutJuly 26, 1946, and continuously to the date of the issuance of the Complaint, inviolation of Section 8 (1) of the Act, dealt directly and individually with itsemployees in the appropriate unit concerning rates of pay, wages, hours ofemployment, and other conditions of employment.3The Respondent,both in the prior Representation proceedings and herein,contendedthat the unit described in the Complaint is "legally inappropriate since staff superintend-ents and special ordinary superintendents are not employees within the meaning of theNational Labor Relations Act," and that the Union herein and the Union of the Respond-ent's non-supervisory agent-employees are both affiliated with the same parent Union,thereby raising the identical issue determined by the Board inMatter of JonesJ-LanghluaSteel Corporation,66 N L R B. 386 (decided March 6, 1946),which decision is re-affirmed by the Board in theMatter of Jones and Laughlin Steel Corporation,71 NL R B1261(decided December 30, 1946).Since the foregoing decisions are controlling here, theRespondent's contentions in this connection are without merit. It is so found 52DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent in its answer categorically denied the foregoing allegations,but at the hearing stipulated that it:has continued its practice of dealing unilaterally and directly with theindividual employees of the unit found appropriate by the Board in CaseNo. 5-R-2162, without consultation or discussion with the Union, of allmatters pertaining to wages, hours, and working conditions of the employeesin said appropriate unit.The Respondent contends, in effect, that since it, in good faith, deems theunit found appropriate by the Board, to be `legally inappropriate,"' it is justifiedin continuing its former practice of dealing unilaterally with its employees andwithout consultation or discussion with the Union.This contention is withoutmerit'The undersigned accordingly finds that by the conduct above describedthe Respondent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.IV. 1 IIE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON CO\IMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices, it will be recommended that It cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. It has beenfound that the Respondent has refused to bargain collectively with the Unionas the exclusive representative of its employees in the appropriate unit; it willbe recommended that Respondent upon request bargain collectively with theUnion.Because of the basis of the Respondent's refusal to bargain, is indicated in thefacts found above, and because of the absence of any evidence that danger ofother unfair labor practices is to be anticipated from the Respondent's conduct inthe past, the undersigned will not recommend that Respondent cease and desistgenerally from the commission of unfair labor practicesNevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that theRespondent cease and desist from the unfair labor practices found and from inany manner interfering with the efforts of the Union to bargain collectivelywith it.'Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1American Federation of Insurance Supervisors' Union No 23891, affiliatedwith the American Federation of Labor, is a labor organization within the me1.n-ing of Section 2 (5) of the Act2.All staff superintendents and special ordinary superintendents employed in4 Since this contention was litigated in the prior proceedings above referred to anddetermined adversely to the Respondent, the undersigned finds it unnecessary to discussthe contentions further hei em6In theMatter of Arundel CorporationandInternational Union of Maine and Ship-buildingWorkers of America, CIO, Local 113,59 N I. R B 5056 SeeN L. R B v Express Publishvig Company,312 U S 426. PEOPLES LIFE INSURANCE CO. OF WASHINGTON,D. C.53namely,District#1 andDistrict#2, but excluding all general managers,agents,office clerks,and cashiers,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3American Federation of Insurance Supervisors'Union No. 23891,A. F. L,was on July 26,1916, and at all times thereafter,has been the exclusive repre-sentative of all the employees in the aforesaid unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act4By refusing on or about October 22,1946,and at all times thereafter, torecognize and to bargaincollectivelywith American Federation of InsuranceSupervisors'Union No. 23891, A F. L ,as the exclusive representative of all itsemployees in the aforesaid appropriate unit, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (5) of theAct.,5.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondent has engagedin and is engaging in unfair labor practices,within the meaning of Section 8(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondent,Peoples Life Insurance Company of Washington, D. C., its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from :(a)Refusing to recognize and to bargain collectively with American Fed-eration of Insurance Supervisors' Union No. 23891, A. F. L., as the exclusiverepresentative of all staff superintendents, and special ordinary superintendentsemployed at all of the Respondent's District offices located in the city of Wash-ington,D. C., namely, District #1 and District #2, but excluding all generalmanagers, agents, office clerks, and cashiers ;(b)Engaging in like or related acts of conduct interfering with, restraining,or coercing its employees in the exercise of the rights to self-organization, toform labor organizations, to join or assist American Federation of InsuranceSupervisors' Union No. 23891, A. F. L., or any other labor organization of theirchoosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a)Upon request, bargain collectively with American Federation of Insur-ance Supervisors' Union No. 23891, A. F. L., as the exclusive representative of allits employees in the aforesaid appropriate unit;(b)Post in its various offices in the District of Columbia copies of the noticeattached to the Intermediate Report marked "Appendix A." Copies of saidnotice, to he furnished by the Regional Director for the Fifth Region, after beingsigned by the Respondent's representative, shall be posted by the Respondentimmediately upon receipt of this Intermediate Report;(c)Notify the Regional Director for the Fifth Region, in writing, withinten (10) days from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) clays from thereceipt of this Intermediate Report, the Respondent notifies said Regional Di-7609 7 2-48-vol 75-5 54DECISIONSOF NATIONALLABOR RELATIONS BOARDrector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Roclianibeau Building, Washing-ton 25, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies upontogether with the original and four copies of a brief in support thereof ; andany party or counsel for the Board may, within the same period, file an originaland four copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service onthe other parties of all papers filed with the Board shall be promptly made asrequired by Section 203 65.As further provided in said Section 203 39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.PETER F. WARD,Trial Examiner.Dated January 7, 1947APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of it Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will bargain collectively upon iequest with American Federation ofInsurance Supervisors' Union No 23891, A F L , as the exclusive repre-sentatives of all employees in the bargaining unit described herein withrespect to wages, rates of pav, hours Of employment, or other conditionsof employment, and if an understanding is reached, embody such under-standing.in a signed agreementThe bargaining unit is.All staff superintendents and special ordinary superintendents in all ofthe Respondent's District offices, namely, District #1 and District #2, but ex-cluding all general managers, agents, office clerks, and cashiersWe will not in any manner interfere with the efforts of the above-named union to bargain with us or refuse to bargain with said Union as theexclusive representative of all our employees in the above-described appro-priate unitWe will not deal directly and individually with the employees in the ap-propriate unit concerning rates of pay, wages, hours of employment, orother conditions of employment.PEOPLES LIFE INSURANCE COMPANY OF WASHINGTON, D C.Dated ------------------By ------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.